                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

JAMES UNRUH                                        )
                     Plaintiff,                    )
v.                                                 )      JUDGMENT
                                                   )      No. 5:20-CV-8-FL
UNIVERSITY OF NORTH CAROLINA                       )
                Defendant.                         )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge on
defendant’s motion to dismiss and the court’s order to show cause.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
August 10, 2020, and for the reasons set forth more specifically therein, defendant’s motion to
dismiss is DENIED AS MOOT and this case is dismissed WITHOUT PREJUDICE for plaintiff’s
failure to respond to text order entered July 6, 2020.

This Judgment Filed and Entered on August 10, 2020, and Copies To:
James Unruh (via US mail to 361-B Tall Oaks Road, Chapel Hill, NC 27516)
Nora F. Sullivan (via CM/ECF Notice of Electronic Notification)

August 10, 2020                     PETER A. MOORE, JR. CLERK
                                      /s/ Sandra K. Collins
                                    (By) Sandra K. Collins, Deputy Clerk




          Case 5:20-cv-00008-FL Document 14 Filed 08/10/20 Page 1 of 1
